Case: 15-10645      Document: 00513180491         Page: 1    Date Filed: 09/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10645
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 3, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

THEODORE E. OKECHUKU,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-481-1


Before DENNIS, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       Theodore E. Okechuku is charged with conspiracy to unlawfully
distribute and dispense hydrocodone outside the scope of professional practice
and not with a legitimate medical purpose in violation of 21 U.S.C. § 846.
Because the magistrate judge found there was probable cause to believe that
Okechuku continued to illegally dispense hydrocodone while on pretrial
release, his pretrial release was revoked and he was ordered detained. See 18


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10645    Document: 00513180491     Page: 2     Date Filed: 09/03/2015


                                 No. 15-10645

U.S.C. § 3148(b). The district court denied Okechuku’s motion to revoke the
magistrate judge’s detention order. See 18 U.S.C. § 3145(b). Okechuku’s
second motion for reconsideration was denied after a hearing by the magistrate
judge, and his third motion for reconsideration was denied by the district court
because Okechuku noted no new evidence or change in circumstances that had
not previously been considered by the court.
      Okechuku appeals the denial of his third motion for reconsideration. He
argues that because he can no longer practice medicine or write prescriptions,
he no longer poses a danger to the community.             He disagrees with the
magistrate judge’s finding that, given the fact that he previously violated the
release conditions set by the court, he is unlikely to abide by any condition or
combination of conditions for release. See § 3148(b). He also argues that the
district court failed to reevaluate the factors for release listed in 18 U.S.C.
§ 3142(g) before denying his motion.
      After reviewing the record, we have determined that the district court’s
denial of Okechuku’s third motion for reconsideration is supported by the
proceedings below and the factual basis of the decision is not clearly erroneous.
See United States v. Aron, 904 F.2d 221, 223, 224-25 (5th Cir. 1990). Moreover,
given the finding that Okechuku was unlikely to abide by any condition or
combination of conditions for release, see § 3148(b)(2)(B), it was not necessary
for the district court to reevaluate the § 3142(g) factors for release before
denying Okechuku’s motion. The district court’s denial of Okechuku’s third
motion for reconsideration is AFFIRMED.




                                       2